NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



STATE OF FLORIDA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-4381
                                   )
JOSE DEFILIPPI,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas W. Krug, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal and
Blain A. Goff, Assistant Attorneys General,
Tampa, for Appellant.

Christopher E. Cosden of Fort Myers, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and BADALAMENTI, JJ., Concur.